Case 2:21-cv-10796-SFC-EAS ECF No. 1-3, PagelD.18 Filed 04/09/21 Page 1 of 2

EXHIBIT 2
 

 

: nan
iii
Case 2:21-cv-10796-SFC-EAS ECF No. 1-3, PagelD.19 Filed 04/09/21 Page 2 of 2

| RECEIVED JAN 19 202

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To. Xuanlu From: Detroit Field Office
2372 Millbrook CT 477 Michigan Avenue
Rochester His, Ml 48306 Room 865

Detroit, Ml 48226

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Charge No. EEOC Representative Telephone No.
Kimberly Nicholson,
471-2020-02716 Investigator (313) 226-6330

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
“Your charge was not timely filed with EEOC: in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

‘The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

 

FO OOOO

Other: No Jurisdiction - No
. employer-employee
relationship.

 

 

 

- NOTICE OF SUIT RIGHTS -

‘ (See the additional information attached to this form. )

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
“You may file.a lawsuit against.the respondent(s).under.federal law.based on.this charge in federal or state court. Your _
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time timit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Coramission
Yor te L A |- 12-2024

Enclosures(s) Michelle Eisele, (Date Maited)
District Director

 

"ec SAP’ SE/SAP CHINA/SAP“AMERICA-

 

c/o Brian Johnsrud FAGAN RC WANUS P.C
Curley, Hurtgen & Johnsrud LLP 25892 Woodward Avenue
4400 Bohannon Drive, Suite 230 Royal Oak, MI 48067

Menlo Park, CA 94025

 

 

 

 

 
